UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2010 oTRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-157805 US SOLARTECH, INC. (Exact name of registrant as specified in its charter) DELAWARE 27-0128686 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 199 Main Street, Suite 706, White Plains, New York 10601 (Address of principal executive offices) (914) 287-2423 (Issuer’s telephone number, including area code) (Former name, former address, if changed since last report) Indicate by check mark whether the registrant(1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx No o Registrant became subject to such filing requirements on November 12, 2009, upon the effectiveness of the Registrant’s registration statement on Form S-1. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x Number of shares outstanding of the issuer’s common stock as of the latest practicable date: 15,135,527 shares of common stock, $.0001 par value per share, as of August 16, 2010. US SOLARTECH, INC. FORM 10-Q INDEX PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 7 Item 4. Controls and Procedures 9 PART II. OTHER INFORMATION Item 1. Legal Proceedings 10 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 14 Item 3. Defaults Upon Senior Securities 14 Item 4. Submission of Matters to a Vote of Security Holders 14 Item 5. Other Information 14 Item 6. Exhibits 14 PART I. FINANCIAL INFORMATION Item 1. Financial Statements US SolarTech, Inc. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS ASSETS June 30, December 31, 2009 (Unaudited) CURRENT ASSETS: Cash and equivalents $ $ Prepaid expenses and other current assets Total current assets FIXED ASSETS, net OTHER ASSETS Intellectual property, net Deposits on long-term and other assets TOTAL ASSETS $ LIABILITIES AND STOCKHOLDERS’ DEFICIENCY CURRENT LIABILITIES: Accounts payable and accrued liabilities $ Accrued compensation to officers Total current liabilities Due to officers, noncurrent Convertible subordinated note payable, net of unamortized discount Convertible senior note payable, net of unamortized discount — Redeemable preferred stock, $.0001 par value, 10,000,000 shares authorized; 0 and 666,666 shares issued and outstanding at June 30, 2010 and December 31, 2009, respectively, net of unamortized discount — Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS’ DEFICIENCY: Common Stock, $.0001 par value, 100,000,000 shares authorized; 15,125,527 and 12,915,735 shares issued and outstanding at June 30,2010 and December 31, 2009, respectively Additional paid-in capital Deficit accumulated during the development period (6,024,881 ) (4,994,816 ) Total stockholders’ deficiency (823,295 ) (1,362,179 ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIENCY $ $ See notes to financial statements 1 US SolarTech, Inc. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three months ended Six months ended Cumulative Since Inception To June 30, June 30, June 30, REVENUES: $
